911 F.2d 721Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leonard EPPS, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.Maurice C. PROCTOR, Sr., Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
Nos. 90-6268, 90-6288.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 23, 1990.Rehearing and Rehearing In Banc Denied Aug. 14, 1990.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Joseph H. Young, District Judge.  (CR No. 85-547-Y;  CA-89-808-Y;  CA-89-1600-Y)
Leonard Epps, Maurice C. Proctor, Sr., appellants pro se.
Breckinridge Long Willcox, United States Attorney, Catherine Curtis Blake, Peter M. Semel, Office of the United States Attorney, Baltimore, Md., for appellee.
D.Md., 729 F.Supp. 473.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
In these consolidated appeals Leonard Epps and Maurice Proctor appeal from the district court's orders refusing relief under 28 U.S.C. Sec. 2255.  Epps also appeals the denial of his motion for a new trial based on newly discovered evidence.  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Epps v. United States, CR No. 85-547-Y;  C/A No. 89-808-Y (D.Md. Jan. 18, 1990).    Proctor v. United States, CR No. 85-547-Y;  C/A No. 89-1600-Y (D.Md. Jan. 22, 1990).  We deny appellants' separate motions to deconsolidate these appeals* and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
No. 90-6268, AFFIRMED.


3
No. 90-6288, AFFIRMED.



*
 We have thoroughly reviewed all the issues raised by each appellant